Citation Nr: 0214422	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  01-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to January 3, 1996 for 
a grant of a total disability evaluation based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from July 1945 to October 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).  The Board remanded this matter to the 
RO in September 2001 for additional development.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The earliest date as of which it is factually 
ascertainable that the veteran became totally disabled so as 
to meet the criteria for TDIU was January 3, 1996.


CONCLUSION OF LAW

The criteria for an effective date prior to January 3, 1996 
for the grant of TDIU have not been met.  38 U.S.C.A. 
§§ 5103A, 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the discussions in the Board remand dated September 
2001 and the January and April 2002 Supplemental Statements 
of the Case.

In the Supplemental Statements of the Case, the veteran was 
informed of the basis for the denial of his claim, of the 
evidence that had been considered, and of the evidence 
necessary to grant entitlement to an earlier effective date.  
The veteran was also notified of all regulations pertinent to 
his claim and provided with an additional opportunity to 
present evidence and argument in support of his claim.  
Therefore, the Board finds that the notice requirements of 38 
U.S.C.A. § 5103 have been met.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
reconsidered the VA and private treatment records, and the VA 
examinations, to determine whether an earlier effective date 
for TDIU was appropriate.  Therefore, the Board finds that 
the RO has done everything reasonably possible to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran alleges that his grant of TDIU should be assigned 
an earlier effective date because he was rendered 
unemployable due to his service-connected left knee 
disability.  The record shows that the veteran initially 
submitted a claim for TDIU on July 10, 1991.  By a February 
1992 rating decision, the RO denied the veteran's TDIU claim.  
The veteran submitted a timely Notice of Disagreement in 
March 1992, but the RO failed to issue a Statement of the 
Case.  Since the veteran filed a timely Notice of 
Disagreement to the February 1992 rating decision, it did not 
become final.  38 U.S.C.A. § 7105 (c) (1991); 38 C.F.R. 
§§ 20.302(b), 20.1103 (2001).

The veteran thereafter submitted another claim for TDIU in 
December 1997.  By a March 1998 rating decision, the RO 
granted TDIU, effective from January 3, 1996.  In January 
2000, the veteran requested an earlier effective date for the 
grant of TDIU.  The RO denied the veteran's request and the 
present appeal ensued.

Statutory and regulatory provisions specify that, unless 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (2001).

Section 5110(b)(2) of Title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  An 
application for TDIU is an application for increased 
compensation within the meaning of 38 U.S.C.A. § 5110(b)(2).  
See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also 
38 C.F.R. § 3.400(o)(2) (which provides that, if the claim is 
not received within 1 year from such date, the effective date 
is the date of receipt of claim); Harper v. Brown, 10 Vet. 
App. 125, 126-127 (1997) (holding that 38 C.F.R. 
§ 3.400(o)(2) is applicable only where the increase in 
disability precedes the filing of the claim and the claim is 
received within one year of the increase).  

Thus, determining whether an effective date assigned for an 
increased rating or a grant of TDIU is proper under the law 
requires: (1) a determination of the date of the receipt of 
the claim for the increased rating; and (2) a review of all 
the evidence of record to determine when an increase in 
disability was "ascertainable."  Hazan v. Gober, 10 Vet. App. 
511, 521 (1992).

In the present case, the veteran submitted his initial claim 
for TDIU on July 10, 1991.  Therefore, the Board will 
determine when it was factually ascertainable that an 
increase in disability had occurred that would warrant 
entitlement to TDIU, including within one year prior to the 
date of claim. 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2001).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2001).

At the time of his initial claim for TDIU, the veteran was 
assigned the following schedular evaluations: 30 percent for 
chronic brain syndrome, 30 percent for a left knee 
disability, and noncompensable ratings for an appendectomy 
scar and a right upper extremity tremor.  These ratings 
resulted in a combined schedular evaluation of 50 percent.  
As the veteran failed to meet the schedular criteria for TDIU 
at the date of his initial claim, the Board must consider 
whether the evidence supported an extraschedular award.

The evidence shows that the veteran underwent a left total 
knee arthroplasty in February 1990.  He was discharged in 
good condition the following month, and was followed 
throughout 1990 for limited motion, pain, and some 
instability.  A VA examination in May 1991 showed that the 
veteran complained of constant left knee pain, exacerbated by 
activity.  Physical examination found limited flexion, but no 
swelling, redness, tenderness, deformity, or instability.

Private treatment reports dated May 1990 and January 1992 
show that the veteran had some knee pain, tenderness, and 
limited flexion.  Otherwise, no significant difficulties were 
noted and further intervention was not recommended.

In a written application for TDIU submitted in September 
1991, the veteran reported that he had become too disabled to 
work as of February 1990.  He reported that he worked part-
time as a security manager for the past 4 years due to his 
service-connected knee disability.  

VA psychiatric and neurological examinations performed in 
October 1991 identified no residuals due to the veteran's 
service-connected head injury.  An October 1991 VA orthopedic 
examination found limited flexion and minimal laxity of the 
collateral ligaments of the left knee.  The veteran 
complained of functional impairment due to the knee pain.

In January 1992, the veteran's employer wrote that he had 
worked as a security guard since November 1986.  The veteran 
had performed only supervisory duties since February 1990 due 
to his inability to run or to handle emergency situations.  
He had lost time "on and off" since February 1990 due to 
his disability.  It was reported that the veteran worked 32 
to 40 hours per week.  In a March 1992 statement, the veteran 
reported that he could no longer run, squat, or perform the 
duties of a full-time police officer due to his knee.  

On January 3, 1996, the veteran presented with complaint of 
inability to ambulate due to left knee pain.  An x-ray the 
following month identified possible loose bodies.  The 
veteran thereafter underwent revision of the left total knee 
arthroplasty in September 1996.  He complained of significant 
pain, locking, and giving out of the left knee.  A VA 
examination performed in November 1996 found significant 
functional impairment due to the left knee.  The RO increased 
the veteran's left knee rating to 60 percent and granted 
TDIU, effective January 3, 1996, the date of ascertainable 
increase in disability. 

After a careful review of the record, the Board finds that 
the veteran's left knee disability did not render him 
unemployable prior to January 3, 1996, the date when he 
presented for treatment due to a reported increase in 
symptomatology.  Prior to that time, the VA and private 
treatment records, as well as the VA examinations, showed 
that the veteran's knee caused moderate impairment due to 
painful and limited motion.  No medical professional of 
record found the veteran to be unemployable.  In addition, 
although the veteran could no longer work as a police 
officer, he continued to work part-time in a more sedentary 
occupation. 

The Board acknowledges that the veteran submitted a claim for 
TDIU several years prior to the January 3, 1996 effective 
date assigned by the RO.  However, the applicable law 
provides that an effective date cannot be assigned earlier 
than the date entitlement arose.  See 38 C.F.R. § 3.400 
(2001).  Based upon the aforementioned evidence, the Board 
finds that, prior to January 3, 1996, the evidence simply did 
not establish that the veteran was totally disabled.  
Therefore, the RO granted the earliest possible effective 
date for the award of TDIU.  The Board can find no basis 
under which to grant the benefit sought on appeal and the 
appeal is denied.


ORDER

An effective date prior to January 3, 1996 for a grant of a 
total disability evaluation based upon individual 
unemployability is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

